Case 1:20-cr-00143-TSE Document 353-4 Filed 05/19/21 Page 1 of 41 PageID# 5975




                        Exhibit 4
Case
 8:13-cr-00108-JFB-TDT
     1:20-cr-00143-TSE Document
                       Doc # 123-1
                                353-4
                                   Filed:
                                       Filed
                                          04/16/14
                                             05/19/21
                                                    Page
                                                      Page
                                                         1 of240
                                                               of -41
                                                                    Page
                                                                      PageID#
                                                                         ID # 795
                                                                              5976
Case
 8:13-cr-00108-JFB-TDT
     1:20-cr-00143-TSE Document
                       Doc # 123-1
                                353-4
                                   Filed:
                                       Filed
                                          04/16/14
                                             05/19/21
                                                    Page
                                                      Page
                                                         2 of340
                                                               of -41
                                                                    Page
                                                                      PageID#
                                                                         ID # 796
                                                                              5977
Case
 8:13-cr-00108-JFB-TDT
     1:20-cr-00143-TSE Document
                       Doc # 123-1
                                353-4
                                   Filed:
                                       Filed
                                          04/16/14
                                             05/19/21
                                                    Page
                                                      Page
                                                         3 of440
                                                               of -41
                                                                    Page
                                                                      PageID#
                                                                         ID # 797
                                                                              5978
Case
 8:13-cr-00108-JFB-TDT
     1:20-cr-00143-TSE Document
                       Doc # 123-1
                                353-4
                                   Filed:
                                       Filed
                                          04/16/14
                                             05/19/21
                                                    Page
                                                      Page
                                                         4 of540
                                                               of -41
                                                                    Page
                                                                      PageID#
                                                                         ID # 798
                                                                              5979
Case
 8:13-cr-00108-JFB-TDT
     1:20-cr-00143-TSE Document
                       Doc # 123-1
                                353-4
                                   Filed:
                                       Filed
                                          04/16/14
                                             05/19/21
                                                    Page
                                                      Page
                                                         5 of640
                                                               of -41
                                                                    Page
                                                                      PageID#
                                                                         ID # 799
                                                                              5980
Case
 8:13-cr-00108-JFB-TDT
     1:20-cr-00143-TSE Document
                       Doc # 123-1
                                353-4
                                   Filed:
                                       Filed
                                          04/16/14
                                             05/19/21
                                                    Page
                                                      Page
                                                         6 of740
                                                               of -41
                                                                    Page
                                                                      PageID#
                                                                         ID # 800
                                                                              5981
Case
 8:13-cr-00108-JFB-TDT
     1:20-cr-00143-TSE Document
                       Doc # 123-1
                                353-4
                                   Filed:
                                       Filed
                                          04/16/14
                                             05/19/21
                                                    Page
                                                      Page
                                                         7 of840
                                                               of -41
                                                                    Page
                                                                      PageID#
                                                                         ID # 801
                                                                              5982
Case
 8:13-cr-00108-JFB-TDT
     1:20-cr-00143-TSE Document
                       Doc # 123-1
                                353-4
                                   Filed:
                                       Filed
                                          04/16/14
                                             05/19/21
                                                    Page
                                                      Page
                                                         8 of940
                                                               of -41
                                                                    Page
                                                                      PageID#
                                                                         ID # 802
                                                                              5983
Case
  8:13-cr-00108-JFB-TDT
     1:20-cr-00143-TSE Document
                        Doc # 123-1
                                353-4
                                    Filed:
                                        Filed
                                            04/16/14
                                              05/19/21Page
                                                        Page
                                                           9 of
                                                             1040
                                                                of-41
                                                                    Page
                                                                      PageID#
                                                                         ID # 803
                                                                               5984
Case
 8:13-cr-00108-JFB-TDT
     1:20-cr-00143-TSE Document
                       Doc # 123-1
                                353-4
                                   Filed:
                                       Filed
                                          04/16/14
                                             05/19/21
                                                    Page
                                                      Page
                                                         10 of
                                                            1140
                                                               of -41
                                                                    Page
                                                                      PageID#
                                                                         ID # 804
                                                                              5985
Case
 8:13-cr-00108-JFB-TDT
     1:20-cr-00143-TSE Document
                       Doc # 123-1
                                353-4
                                   Filed:
                                       Filed
                                          04/16/14
                                             05/19/21
                                                    Page
                                                      Page
                                                         11 of
                                                            1240
                                                               of -41
                                                                    Page
                                                                      PageID#
                                                                         ID # 805
                                                                              5986
Case
 8:13-cr-00108-JFB-TDT
     1:20-cr-00143-TSE Document
                       Doc # 123-1
                                353-4
                                   Filed:
                                       Filed
                                          04/16/14
                                             05/19/21
                                                    Page
                                                      Page
                                                         12 of
                                                            1340
                                                               of -41
                                                                    Page
                                                                      PageID#
                                                                         ID # 806
                                                                              5987
Case
 8:13-cr-00108-JFB-TDT
     1:20-cr-00143-TSE Document
                       Doc # 123-1
                                353-4
                                   Filed:
                                       Filed
                                          04/16/14
                                             05/19/21
                                                    Page
                                                      Page
                                                         13 of
                                                            1440
                                                               of -41
                                                                    Page
                                                                      PageID#
                                                                         ID # 807
                                                                              5988
Case
 8:13-cr-00108-JFB-TDT
     1:20-cr-00143-TSE Document
                       Doc # 123-1
                                353-4
                                   Filed:
                                       Filed
                                          04/16/14
                                             05/19/21
                                                    Page
                                                      Page
                                                         14 of
                                                            1540
                                                               of -41
                                                                    Page
                                                                      PageID#
                                                                         ID # 808
                                                                              5989
Case
 8:13-cr-00108-JFB-TDT
     1:20-cr-00143-TSE Document
                       Doc # 123-1
                                353-4
                                   Filed:
                                       Filed
                                          04/16/14
                                             05/19/21
                                                    Page
                                                      Page
                                                         15 of
                                                            1640
                                                               of -41
                                                                    Page
                                                                      PageID#
                                                                         ID # 809
                                                                              5990
Case
 8:13-cr-00108-JFB-TDT
     1:20-cr-00143-TSE Document
                       Doc # 123-1
                                353-4
                                   Filed:
                                       Filed
                                          04/16/14
                                             05/19/21
                                                    Page
                                                      Page
                                                         16 of
                                                            1740
                                                               of -41
                                                                    Page
                                                                      PageID#
                                                                         ID # 810
                                                                              5991
Case
 8:13-cr-00108-JFB-TDT
     1:20-cr-00143-TSE Document
                       Doc # 123-1
                                353-4
                                   Filed:
                                       Filed
                                          04/16/14
                                             05/19/21
                                                    Page
                                                      Page
                                                         17 of
                                                            1840
                                                               of -41
                                                                    Page
                                                                      PageID#
                                                                         ID # 811
                                                                              5992
Case
 8:13-cr-00108-JFB-TDT
     1:20-cr-00143-TSE Document
                       Doc # 123-1
                                353-4
                                   Filed:
                                       Filed
                                          04/16/14
                                             05/19/21
                                                    Page
                                                      Page
                                                         18 of
                                                            1940
                                                               of -41
                                                                    Page
                                                                      PageID#
                                                                         ID # 812
                                                                              5993
Case
 8:13-cr-00108-JFB-TDT
     1:20-cr-00143-TSE Document
                       Doc # 123-1
                                353-4
                                   Filed:
                                       Filed
                                          04/16/14
                                             05/19/21
                                                    Page
                                                      Page
                                                         19 of
                                                            2040
                                                               of -41
                                                                    Page
                                                                      PageID#
                                                                         ID # 813
                                                                              5994
Case
 8:13-cr-00108-JFB-TDT
     1:20-cr-00143-TSE Document
                       Doc # 123-1
                                353-4
                                   Filed:
                                       Filed
                                          04/16/14
                                             05/19/21
                                                    Page
                                                      Page
                                                         20 of
                                                            2140
                                                               of -41
                                                                    Page
                                                                      PageID#
                                                                         ID # 814
                                                                              5995
Case
 8:13-cr-00108-JFB-TDT
     1:20-cr-00143-TSE Document
                       Doc # 123-1
                                353-4
                                   Filed:
                                       Filed
                                          04/16/14
                                             05/19/21
                                                    Page
                                                      Page
                                                         21 of
                                                            2240
                                                               of -41
                                                                    Page
                                                                      PageID#
                                                                         ID # 815
                                                                              5996
Case
 8:13-cr-00108-JFB-TDT
     1:20-cr-00143-TSE Document
                       Doc # 123-1
                                353-4
                                   Filed:
                                       Filed
                                          04/16/14
                                             05/19/21
                                                    Page
                                                      Page
                                                         22 of
                                                            2340
                                                               of -41
                                                                    Page
                                                                      PageID#
                                                                         ID # 816
                                                                              5997
Case
 8:13-cr-00108-JFB-TDT
     1:20-cr-00143-TSE Document
                       Doc # 123-1
                                353-4
                                   Filed:
                                       Filed
                                          04/16/14
                                             05/19/21
                                                    Page
                                                      Page
                                                         23 of
                                                            2440
                                                               of -41
                                                                    Page
                                                                      PageID#
                                                                         ID # 817
                                                                              5998
Case
 8:13-cr-00108-JFB-TDT
     1:20-cr-00143-TSE Document
                       Doc # 123-1
                                353-4
                                   Filed:
                                       Filed
                                          04/16/14
                                             05/19/21
                                                    Page
                                                      Page
                                                         24 of
                                                            2540
                                                               of -41
                                                                    Page
                                                                      PageID#
                                                                         ID # 818
                                                                              5999
Case
 8:13-cr-00108-JFB-TDT
     1:20-cr-00143-TSE Document
                       Doc # 123-1
                                353-4
                                   Filed:
                                       Filed
                                          04/16/14
                                             05/19/21
                                                    Page
                                                      Page
                                                         25 of
                                                            2640
                                                               of -41
                                                                    Page
                                                                      PageID#
                                                                         ID # 819
                                                                              6000
Case
 8:13-cr-00108-JFB-TDT
     1:20-cr-00143-TSE Document
                       Doc # 123-1
                                353-4
                                   Filed:
                                       Filed
                                          04/16/14
                                             05/19/21
                                                    Page
                                                      Page
                                                         26 of
                                                            2740
                                                               of -41
                                                                    Page
                                                                      PageID#
                                                                         ID # 820
                                                                              6001
Case
 8:13-cr-00108-JFB-TDT
     1:20-cr-00143-TSE Document
                       Doc # 123-1
                                353-4
                                   Filed:
                                       Filed
                                          04/16/14
                                             05/19/21
                                                    Page
                                                      Page
                                                         27 of
                                                            2840
                                                               of -41
                                                                    Page
                                                                      PageID#
                                                                         ID # 821
                                                                              6002
Case
 8:13-cr-00108-JFB-TDT
     1:20-cr-00143-TSE Document
                       Doc # 123-1
                                353-4
                                   Filed:
                                       Filed
                                          04/16/14
                                             05/19/21
                                                    Page
                                                      Page
                                                         28 of
                                                            2940
                                                               of -41
                                                                    Page
                                                                      PageID#
                                                                         ID # 822
                                                                              6003
Case
 8:13-cr-00108-JFB-TDT
     1:20-cr-00143-TSE Document
                       Doc # 123-1
                                353-4
                                   Filed:
                                       Filed
                                          04/16/14
                                             05/19/21
                                                    Page
                                                      Page
                                                         29 of
                                                            3040
                                                               of -41
                                                                    Page
                                                                      PageID#
                                                                         ID # 823
                                                                              6004
Case
 8:13-cr-00108-JFB-TDT
     1:20-cr-00143-TSE Document
                       Doc # 123-1
                                353-4
                                   Filed:
                                       Filed
                                          04/16/14
                                             05/19/21
                                                    Page
                                                      Page
                                                         30 of
                                                            3140
                                                               of -41
                                                                    Page
                                                                      PageID#
                                                                         ID # 824
                                                                              6005
Case
 8:13-cr-00108-JFB-TDT
     1:20-cr-00143-TSE Document
                       Doc # 123-1
                                353-4
                                   Filed:
                                       Filed
                                          04/16/14
                                             05/19/21
                                                    Page
                                                      Page
                                                         31 of
                                                            3240
                                                               of -41
                                                                    Page
                                                                      PageID#
                                                                         ID # 825
                                                                              6006
Case
 8:13-cr-00108-JFB-TDT
     1:20-cr-00143-TSE Document
                       Doc # 123-1
                                353-4
                                   Filed:
                                       Filed
                                          04/16/14
                                             05/19/21
                                                    Page
                                                      Page
                                                         32 of
                                                            3340
                                                               of -41
                                                                    Page
                                                                      PageID#
                                                                         ID # 826
                                                                              6007
Case
 8:13-cr-00108-JFB-TDT
     1:20-cr-00143-TSE Document
                       Doc # 123-1
                                353-4
                                   Filed:
                                       Filed
                                          04/16/14
                                             05/19/21
                                                    Page
                                                      Page
                                                         33 of
                                                            3440
                                                               of -41
                                                                    Page
                                                                      PageID#
                                                                         ID # 827
                                                                              6008
Case
 8:13-cr-00108-JFB-TDT
     1:20-cr-00143-TSE Document
                       Doc # 123-1
                                353-4
                                   Filed:
                                       Filed
                                          04/16/14
                                             05/19/21
                                                    Page
                                                      Page
                                                         34 of
                                                            3540
                                                               of -41
                                                                    Page
                                                                      PageID#
                                                                         ID # 828
                                                                              6009
Case
 8:13-cr-00108-JFB-TDT
     1:20-cr-00143-TSE Document
                       Doc # 123-1
                                353-4
                                   Filed:
                                       Filed
                                          04/16/14
                                             05/19/21
                                                    Page
                                                      Page
                                                         35 of
                                                            3640
                                                               of -41
                                                                    Page
                                                                      PageID#
                                                                         ID # 829
                                                                              6010
Case
 8:13-cr-00108-JFB-TDT
     1:20-cr-00143-TSE Document
                       Doc # 123-1
                                353-4
                                   Filed:
                                       Filed
                                          04/16/14
                                             05/19/21
                                                    Page
                                                      Page
                                                         36 of
                                                            3740
                                                               of -41
                                                                    Page
                                                                      PageID#
                                                                         ID # 830
                                                                              6011
Case
 8:13-cr-00108-JFB-TDT
     1:20-cr-00143-TSE Document
                       Doc # 123-1
                                353-4
                                   Filed:
                                       Filed
                                          04/16/14
                                             05/19/21
                                                    Page
                                                      Page
                                                         37 of
                                                            3840
                                                               of -41
                                                                    Page
                                                                      PageID#
                                                                         ID # 831
                                                                              6012
Case
 8:13-cr-00108-JFB-TDT
     1:20-cr-00143-TSE Document
                       Doc # 123-1
                                353-4
                                   Filed:
                                       Filed
                                          04/16/14
                                             05/19/21
                                                    Page
                                                      Page
                                                         38 of
                                                            3940
                                                               of -41
                                                                    Page
                                                                      PageID#
                                                                         ID # 832
                                                                              6013
Case
 8:13-cr-00108-JFB-TDT
     1:20-cr-00143-TSE Document
                       Doc # 123-1
                                353-4
                                   Filed:
                                       Filed
                                          04/16/14
                                             05/19/21
                                                    Page
                                                      Page
                                                         39 of
                                                            4040
                                                               of -41
                                                                    Page
                                                                      PageID#
                                                                         ID # 833
                                                                              6014
Case
 8:13-cr-00108-JFB-TDT
     1:20-cr-00143-TSE Document
                       Doc # 123-1
                                353-4
                                   Filed:
                                       Filed
                                          04/16/14
                                             05/19/21
                                                    Page
                                                      Page
                                                         40 of
                                                            4140
                                                               of -41
                                                                    Page
                                                                      PageID#
                                                                         ID # 834
                                                                              6015
